Citation Nr: 0909490	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  08-01 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than December 
31, 2002, for the grant of service connection for post-
traumatic stress disorder (PTSD) with agoraphobia.

2.  Entitlement to an initial evaluation in excess of 50 
percent disabling for service-connected post-traumatic stress 
disorder (PTSD) with agoraphobia, currently evaluated as 100 
percent disabling, beginning April 9, 2007.


REPRESENTATION

Appellant represented by:	Michael B. Roberts, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

In September 2008, the Veteran testified at a video 
conference hearing before the undersigned Veterans Law Judge.  
A transcript of this hearing is associated with the claims 
folder.


FINDINGS OF FACT

1.  The Veteran did not submit a claim, either formal or 
informal, for service connection for PTSD with agoraphobia 
until December 31, 2002.

2.  Prior to April 9, 2007 the Veteran's PTSD was manifested 
by total occupational interference and social impairment, 
flattened affect, anxious mood, disturbed sleep, nightmares, 
anger, hyperarousal, intrusive thoughts, difficulty 
concentrating, mild memory impairment, and depression.  
During the entire period on appeal, the Veteran's assigned 
GAF scores predominantly range from 35 to 48 representing 
serious symptoms, and some impairment in reality testing or 
communication and inability to keep a job or work.





CONCLUSIONS OF LAW

1.  Entitlement to an effective date prior to December 31, 
2002, for the grant of service connection for PTSD with 
agoraphobia, is not warranted.  38 U.S.C.A. §§ 5101, 5110, 
7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.400 (2008).

2.  The criteria for an initial rating of 100 percent 
disabling for PTSD with agoraphobia have been met for the 
entire period of time covered by this appeal.  38 U.S.C.A. § 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.7, 
4.126, 4.129, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Effective Date

The Veteran argues that an earlier effective date is 
warranted for his PTSD.  The Veteran contends that the 
effective date for service connection for the condition 
should be January 2001 based upon the medical records of 
diagnosis and treatment associated with the claims folder.

The basic facts are not in dispute.  As the RO noted, the 
Veteran's initial application for service connection for PTSD 
with agoraphobia was filed with VA on December 31, 2002, and 
indeed, the Veteran does not contend otherwise.

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date 
of an award of disability compensation shall be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year of separation, 
otherwise the date of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. 
§ 3.400(b)(2).
A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a Veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the Veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

Here, the RO granted service connection effective the date 
the Veteran's original claim was filed with VA.  An effective 
date of an award of service connection is not based on the 
earliest medical evidence showing a causal connection, but on 
the date that the application upon which service connection 
was eventually awarded was filed with VA.  Lalonde v. West, 
12 Vet. App. 377, 382 (1999).  Because the Veteran did not 
file a formal or informal application for service connection 
prior to December 31, 2002, VA is precluded, as a matter of 
law, from granting an effective date prior to December 31, 
2002, for the grant of service connection for PTSD with 
agoraphobia.

Therefore, this appeal must be denied because the RO has 
already assigned the earliest possible effective date 
provided by law.

II. Initial Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a Veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Mental disorders are evaluated under the general rating 
formula for mental disorders, a specific rating formula 
presented under 38 C.F.R. § 4.130.  In addition, the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) provides 
guidance for the nomenclature employed within 38 C.F.R. § 
4.130.  

When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

In evaluating the evidence, the Board has also noted various 
GAF scores contained in the DSM-IV, which clinicians have 
assigned.  A GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The higher the score, the higher the overall functioning of 
the individual is.  A score of 41-50 illustrates "[s]erious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  DSM-IV at 32.  A score of 
31 to 40 illustrates "[s]ome impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (i.e., depressed man avoids friends, neglects family, 
and is unable to work . . .)."  Id.  

On December 31, 2002, the Veteran filed a claim for service 
connection for PTSD with agoraphobia.  In the May 2007 rating 
decision on appeal, the Veteran was awarded service 
connection for PTSD with agoraphobia and assigned an 
evaluation of 50 percent disabling effective December 31, 
2002, the date of the claim of entitlement to service 
connection, and assigned an evaluation of 100 percent 
disabling effective April 9, 2007.  The Veteran contends that 
his PTSD warrants a rating in excess of 50 percent disabling 
for the period prior to April 9, 2007.

In a June 2002 VA treatment note, the Veteran was noted as 
reporting that he had violent nightmares, was uncomfortable 
around people, was isolated and withdrawn, has no friends 
other than his wife, sleeps with a gun next to his head and 
always carries a gun when he goes out, and checks the 
perimeter of his property at night and checks the locks on 
the windows and doors.  The Veteran was noted to have 
hyperstartle with loud, unexpected noises.  He reported rare 
flashbacks and intrusive thoughts.  He also reported problems 
with his short term memory and his wife noted that he had a 
recent increase in irritability.  The Veteran reported that 
he had infrequent panic attacks.  His mood was slightly 
dysphoric and affect was congruent.  The Veteran was 
diagnosed with PTSD and a GAF of 41 was assigned representing 
serious symptoms.

In a December 2002 VA treatment note, the Veteran was noted 
to constantly scout and check his property and to carry a gun 
with him at all times.  The Veteran was reported to have no 
friends, a lack of trust, hyperstartle and alertness, 
irritability, impatience, and to be easily angered.  The 
Veteran was assigned a GAF score of 35.

In a letter from Dr. S.M., a private physician, dated in 
January 2003, the Veteran was noted to be unable to work due 
to his mental disabilities diagnosed as major depression, 
severe, non-psychotic; PTSD; and panic disorder with 
agoraphobia. 

In a March 2003 VA treatment note, the Veteran reported 
constant depression.  A PHQ-9 24/27 indicated severe 
depression.  The Veteran was noted to be diagnosed with PTSD 
and panic with agoraphobia.  The Veteran was assigned a GAF 
score of 41.

In April 2003 the Veteran underwent a psychological 
examination in conjunction with a claim for Social Security 
Administration (SSA) disability benefits.  The Veteran was 
noted to have appropriate grooming and personal hygiene.  The 
Veteran was noted to have a hard time with the interview and 
to become tangential when asked questions.  He had difficulty 
organizing his thoughts.  The Veteran reported anxiety 
attacks that were improved with medication.  He stated that 
he sleeps with a gun on the nightstand and travels with one.  
The Veteran indicated that he had difficulty handling his 
prior job's demands, was getting angry, and becoming 
confused, and having difficulty concentrating on the job.  
The Veteran did not have any recent memory of auditory or 
visual hallucinations.  Upon examination, the Veteran was 
noted to be cooperative but spoke in a monotone voice.  His 
affect was flat and he showed very little emotion.  The 
Veteran supplied spontaneous information but wanted to 
"story tell" and became tangential in his responses.  He 
had a very difficult time organizing his history and 
answering simple questions.  There was no evidence of 
hallucinations, delusions, or thought disorder.  The Veteran 
had some mental confusion.  The examiner indicated that she 
was very concerned about his flat affect and lack of emotion.  
The Veteran was noted to be unable to answer simple questions 
without becoming tangential and rambling about other 
unrelated issues.  The Veteran was noted to be very withdrawn 
and extremely dependent on his wife.  The examiner diagnosed 
the Veteran with PTSD by history, polysubstance addition in 
remission, alcohol dependency in remission, major depressive 
disorder, and panic disorder.  The examiner noted that the 
Veteran could understand simple instructions and directions 
but might not be able to carry them out without supportive 
intervention.

The Social Security Administration granted disability 
benefits based on a primary diagnosis of mood disorders and a 
secondary diagnosis of anxiety-related disorders with an 
onset date of May 2002.  

In a May 2003 VA treatment note, the Veteran was noted to 
deny active suicidal and/or homicidal ideation.

In August 2003 the Veteran was afforded a VA Compensation and 
Pension (C&P) PTSD examination.  The Veteran reported 
nightmares and fights in his sleep.  He indicated that he has 
episodes of panic approximately four times a week.  The 
Veteran stated that he could not stand to be around people 
and that he spends the vast majority of his time around the 
house and sleeps a lot.  The Veteran was noted to be casually 
groomed and cooperative.  He was tangential and 
circumstantial.  He sometimes appeared confused by the 
questions asked of him.  Anxiety was noted.  Speech was 
within the normal limits with regard to rate and rhythm.  The 
Veteran's mood was predominantly anxiety with some 
depression.  His affect was appropriate to content.  His 
thought processes were logical and tight and there was not 
loosening of associations or confusion.  There was some mild 
memory impairment.  There was no complaint of hallucinations 
and no delusions were noted.  The Veteran's insight was 
somewhat limited and judgment was adequate.  The Veteran did 
not have any suicidal or homicidal ideation.  The Veteran was 
diagnosed with panic disorder with agoraphobia, post-
traumatic stress disorder was not found.  The Veteran's 
condition was assigned a GAF of 48.

In a September 2003 VA treatment note, the Veteran was noted 
to be adequately groomed, cooperative, and maintain good eye 
contact.  His affect was congruent with stated mood.  The 
Veteran's thought processes were rational and goal directed 
without looseness of association.  He denied suicidal or 
homicidal ideation and was not psychotic.  The Veteran's 
insight and judgment were adequate.  The Veteran was 
diagnosed with PTSD and assigned a GAF score of 51.

In a VA treatment note, dated in March 2004, the Veteran was 
noted to report that he was moderately depressed.  The 
Veteran scored 3/3 for feeling depressed, no energy, poor 
concentration, and moving slowly.  He scored 2/3 for feeling 
he has let his wife down.  He scored 1/3 for little 
interests.  The Veteran was cooperative with good eye 
contact.  His affect was calm and appropriate.  The Veteran's 
thought processes were rational and goal directed without 
looseness of association.  He denied suicidal or homicidal 
ideation, auditory or visual hallucinations, and paranoia.  
The Veteran was diagnosed with PTSD and assigned a GAF of 51.

In a VA treatment note, dated in August 2004, the Veteran was 
noted to report that he had difficulty being with and around 
people.  He stated that he has extreme irritability.  He did 
not report any suicidal ideation.  The Veteran indicated that 
he has panic attacks several times a week.  The Veteran was 
noted to have nightmares, avoidant behavior, and 
hypervigilance.  The Veteran was diagnosed with PTSD and a 
GAF of 45 was assigned.

In a letter dated in July 2004, Dr. S.M., a private 
physician, the Veteran was noted to have violent nightmares 
with thrashing out, to live isolated with his wife in the 
mountains, to avoid people, to carry a gun with him, and to 
patrol the property and check locks and windows frequently.  
The Veteran was reported to not trust people, to sleep with a 
gun by his head, to have flashbacks, to have intrusive 
thoughts, to be hypervigilent, and to have extreme startle to 
noises either loud or unexpected.  It was noted that he felt 
detached from the world and had a fair amount of survivor 
guilt.  The Veteran was reported to have difficulty 
concentrating and remembering things and to have a lot of 
irritability.  The physician rendered the opinion that it 
would be dangerous to other people for the Veteran to try to 
work because of his poor concentration, irritability, and 
paranoia.

In May 2005 the Veteran was afforded a VA C&P PTSD 
examination.  The Veteran was casually groomed and fully 
cooperative.  He would often lose track of what he was saying 
and would ask to have the question repeated.  No significant 
anxiety was noted during the interview.  Speech was within 
normal limits with regard to rate and rhythm.  His mood was 
euthymic and his affect was appropriate to content.  The 
Veteran's thought processes and associations were logical and 
tight.  There was no loosening of associations or confusion.  
The Veteran's memory was grossly intact, although some 
cognitive difficulties were noted.  He was oriented in all 
spheres although he became confused with the year and did not 
know the exact date.  The Veteran did not report 
hallucinations and no delusions were noted.  His insight was 
limited and his judgment was adequate.  The Veteran denied 
suicidal and homicidal ideation.  The Veteran was diagnosed 
with PTSD and assigned a GAF of 53 with regard to that 
diagnosis.  The examiner stated that he could not find 
sufficient evidence to state the Veteran was unable to work 
in any capacity due to his panic disorder or PTSD.

In May 2005, Dr. S.M. submitted a statement regarding the 
Veteran.  He indicated that the Veteran reexperiences his 
Vietnam experiences with recurrent distressing thoughts, 
images, and dreams of the events.  He noted that the Veteran 
was hypervigilant, is startled by noises, is suspicious and 
does perimeter checks of his property before going to bed, 
locks all windows and doors, and carries a gun at all times.  
The Veteran was noted to have intense emotional distress with 
any cues that resemble an aspect of the traumatic event like 
the odor of fuel.  He has a markedly diminished interest or 
participation in significant activities.  He has had feelings 
of detachment or estrangement from others, a restricted range 
of affect and he also has had persistent symptoms of 
increased arousal such as difficulty concentrating, 
hypervigilance, exaggerated startle response, outbursts of 
anger and irritability and difficulty falling asleep and 
staying asleep.  Dr. S.M. noted that the Social Security 
Administration found the Veteran to have an established 
disability as of May 2002 and that this would preclude 
gainful employment.  The Veteran was noted to have unexpected 
panic attacks.  PTSD was noted to cause the Veteran 
difficulty in keeping gainful employment and difficulty in 
general with occupational, personal, and social adjustments.

In April 2007 the Veteran was afforded a VA C&P examination.  
The Veteran reported having nightmares and being depressed 
all of the time.  He stated that he has nightly nightmares 
and sometimes jumps out of bed.  He indicated that he awakens 
from the dreams shaking and frightened.  The Veteran reported 
sleeping less than six hours a night on average.  He stated 
that he had daily intrusive thoughts.  The Veteran indicated 
that he cannot stand being around people, that loud noises 
bother him, and that he very rarely goes out to eat.  He 
stated that he gets irritated easily.  He reported episodes 
of feeling panicky.  Upon examination, the Veteran was 
casually groomed, fully cooperative, and gave no reason to 
doubt the information that he provided.  The Veteran did not 
display significant anxiety during the examination, had good 
eye contact, and normal speech.  The Veteran's mood was 
generally euthymic and his affect was appropriate to content.  
His thought processes and associations were logical and tight 
and his memory was grossly intact.  The Veteran was oriented 
in all spheres.  He did not report any hallucinations, no 
delusional material was noted, and his insight and judgment 
were adequate.  The Veteran denied suicidal or homicidal 
ideation.  The examiner diagnosed the Veteran with PTSD and 
panic disorder without agoraphobia.  The Veteran was assigned 
a GAF score of 45 for PTSD and 50 for panic disorder.  The 
examiner opined that the PTSD symptoms were severe and 
precluded employment.  

The Veteran's PTSD with agoraphobia was initially rated at 50 
percent disabling under the General Rating Formula for Mental 
Disorders under 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Subsequently, the Veteran's PTSD with agoraphobia was 
evaluated as 100 percent disabling beginning April 9, 2007, 
the date of the most recent VA examination.  A 50 percent 
disability rating where there is objective evidence 
demonstrating occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory, for example retention of only 
highly learned material, forgetting to complete tasks; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living, 
including maintenance of minimal personal hygiene; and 
disorientation to time and place, memory loss for names of 
close relatives, own occupation, or own name.  Id.

The psychiatric symptoms listed in the above rating criteria 
are not exhaustive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

Resolving all doubt in the Veteran's favor, the Board finds 
that the assignment of a disability rating of 100 percent for 
the period of time covered by this appeal that is prior to 
April 9, 2007, is warranted.  The Veteran's private physician 
has rendered the opinion that the Veteran's condition would 
prevent him from working and the Veteran has been in receipt 
of Social Security Administration disability benefits since 
May 2002.  The Veteran's PTSD is manifested by severe 
symptoms of social isolation, lack of trust, hyperstartle, 
impatience, impaired impulse control, anger, depression, 
panic attacks, difficulty organizing thoughts, anxiety, 
confusion, impaired affect, nightmares, disturbed sleep, 
limited insight, hypervigilance, intrusive thoughts, 
difficulty concentrating, and memory impairment, during the 
entire period on appeal.  However, there is no suicidal or 
homicidal ideation or evidence of audio or visual 
hallucinations.  The Veteran's speech is not intermittently 
illogical, obscure, or irrelevant.  His thought process was 
logical, rational, and tight with no loosening of 
associations.  He did not manifest any signs of neglecting 
his personal appearance and hygiene.  The examinations and 
treatment notes found the Veteran's judgment to be fair.  
During the entire period on appeal, the Veteran's assigned 
GAF scores predominantly ranged from 35 to 48 representing 
serious symptoms and some impairment in reality testing or 
communication and an inability to work or keep a job.  

The Board recognizes that some of the evidence of record does 
not indicate the Veteran is totally impaired and also 
reflects GAF scores of 51 and higher.  However, the evidence 
when viewed in its entirety is at least in equipoise as to 
whether a 100 percent evaluation is warranted based on the 
symptoms described above and the GAF scores which were 
predominantly between 35 and 48.  Accordingly, the Board 
finds that a 100 percent evaluation is warranted for the 
entire period of time on appeal.

In assigning the Veteran a 100 percent evaluation for PTSD 
with agoraphobia for the entire period on appeal, the Board 
has considered the symptoms of the Veteran's panic disorder.  
The Board notes that when it is not possible to separate the 
effects of a service-connected condition and a non-service-
connected condition, the doctrine of reasonable doubt 
requires that all such symptoms be attributed to the service-
connected disability.  Mittleider v. West, 11 Vet. App. 181, 
182 (1998).  As some medical records did not differentiate 
the symptoms of the Veteran's diagnosed panic disorder from 
the Veteran's PTSD, those symptoms have been considered in 
the assignment of a 100 percent evaluation for PTSD, and 
separate consideration of the Veteran's diagnosed panic 
disorder will not be undertaken.

III. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify, in regard to the Veteran's 
initial claim of entitlement to service connection for PTSD, 
was satisfied by way of letters sent to the appellant in 
March 2003, April 2003, and May 2003 that fully addressed all 
notice elements and were sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because service connection has been granted, there is no 
remaining duty to notify under section 5103(a).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated May 2002 to March 2004.  The Veteran submitted 
private treatment records and the Board has acquired and 
associated with the claims folder the medical records 
regarding the Veteran's grant of Social Security 
Administration disability benefits.  The Veteran was provided 
an opportunity to set forth his contentions during the 
hearing before the undersigned Veterans Law Judge.  The 
appellant was afforded VA medical examinations regarding his 
claim.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to an effective date earlier than December 31, 
2002 for the grant of service connection for post-traumatic 
stress disorder (PTSD) with agoraphobia is denied.

Subject to the law and regulations governing payment of 
monetary benefits, entitlement to an initial evaluation of 
100 percent disabling for service-connected post-traumatic 
stress disorder (PTSD) with agoraphobia is granted for the 
entire period of time that is covered by this appeal.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


